Citation Nr: 0709138	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  96-45 895A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head/neck injury.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for residuals of back and head injuries.  An April 1998 Board 
decision denied these claims, but that decision was vacated 
in June 2001 by the United States Court of Appeals for 
Veterans Claims (Court).  In March 2005, the Board remanded 
the case for development.  In an August 2005 decision, the RO 
granted service connection for postoperative residuals and 
laminectomy of the lumbosacral spine, but continued to deny 
service connection for residuals of head or neck injury.

Since the Court's remand, the veteran has perfected an appeal 
of an April 2000 RO rating decision that denied an increased 
rating for PTSD, then rated 10 percent disabling.  In August 
2004, the RO assigned a 30 percent rating for PTSD effective 
from August 13, 1999.  Because higher ratings are available, 
the Board will consider entitlement to an increased rating 
for PTSD for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) (claim for an increased rating 
remains viable where less than maximum rating is assigned).  

The veteran also submitted a timely notice of disagreement 
(NOD) with the effective date of August 13, 1999, for the 30 
percent rating for PTSD granted in August 2004.  The RO 
issued a statement of the case (SOC) in August 2005 
discussing the effective date.  The veteran submitted his 
substantive appeal in December 2005.  In a decision of July 
20, 2006, the RO rejected the veteran's substantive appeal as 
untimely.  The veteran submitted an NOD on the timeliness 
issue and the RO issued an SOC in November 2006; however, the 
Board lacks jurisdiction to review this matter because no 
substantive appeal concerning timeliness of appeal has been 
received.  The veteran must submit a substantive appeal or 
request for an extension. 


FINDINGS OF FACT

1.  The veteran suffered neck trauma in combat at Iwo Jima 
and in a non-combat accident at Guam.

2.  Degenerative disc disease of the cervical spine is 
currently shown.

3.  The evidence does not clearly and unmistakably dissociate 
any current neck disorder from a combat injury during World 
War II. 

4.  The veteran's service-connected PTSD is currently 
manifested by mood disturbance, anxiety, poor sleep, 
constricted affect, auditory illusion, and reduced cognition 
and a current Global Assessment of Functioning (GAF) score of 
58.

5.  There is no medical evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  The criteria for a 50 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letters in February and June 2004, and March 2006 and January 
2007, which informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  

VA sent its first notice letter after the initial adverse 
decision; however, the case was remanded, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
March 2006 letter set forth the additional notices required 
by the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present appeal, because service connection and a 
higher rating are granted, the RO will issue a rating 
decision that implements the Board decision.  The disability 
rating to be assigned for residuals of a head/neck injury 
will be in accordance with the rating criteria that will be 
supplied with the rating decision.  The effective date will 
be in accordance with the rule for assignment of effective 
dates, which will be included with the rating decision.  

If the veteran is dissatisfied with either the disability 
rating for neck injury or effective date that will be 
assigned by the RO for a 50 percent rating for PTSD, he is 
invited to submit a notice of disagreement in accordance with 
appeal instructions that will be issued with the future RO 
rating decision.  Thus, no unfair prejudice to the veteran 
will result from the Board's grant of service connection and 
a higher rating at this time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 2 
Vet. App. 24 (1991) (lay evidence alone may be sufficient to 
place the evidence in equipoise and thus, under 38 U.S.C. § 
5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  The Court also 
stressed, "The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships."  Id, at 54.

The veteran has attempted to relate neck disorders to a fall 
from an aircraft wing in Guam in 1945, after enemy 
hostilities had ended.  While he submitted a buddy statement 
that corroborates the fall from an aircraft wing, other 
documents show that previously he had suffered blast trauma 
during the invasion of Iwo Jima.  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps, because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained neck trauma during combat, even though no 
official record of such treatment exists.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  The Board 
further finds that there is satisfactory lay evidence of 
service incurrence and that the evidence for this fact is 
consistent with the circumstances, conditions, or hardships 
of such service.  

In Dambach v. Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), 
the Federal Circuit stressed that where a veteran produces 
evidence of symptomatic manifestations during or proximate to 
combat, aggravation or incurrence will be established, citing 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  
Then, the government has the burden to rebut by clear and 
unmistakable evidence.  Id.  The issue then changes from 
whether it is at least as likely as not (50 percent or 
greater probability) that the neck disorder was incurred 
during active service, to whether there is clear and 
unmistakable evidence that the current neck disorder is not 
related to combat trauma during World War II.  

In this case, a July 1994 private computerized tomography 
(CT) study showed severe degenerative disease of C3-4 with 
foraminal narrowing.  A June 2005 VA X-ray confirmed 
degenerative disc disease at C2-3 and facet disease at C2-3 
and C4-5.  The veteran has submitted competent lay evidence 
of continuous, or nearly so, neck pains since active service.  
His daughter corroborated his accounts of neck complaints 
dating back to the 1950s.  Social Security Administration 
(SSA) records note a history of spine-related complaints 
preceding intercurrent injuries to the spine in the 1970s.

In April 2003, a VA psychiatrist reviewed the medical history 
and dissociated any current neck symptom from PTSD.  The 
psychiatrist determined that there was no psychological 
component to the current neck disorder.

In 2003, a private physician reviewed the medical history and 
then related current neck disability to jarring and 
concussion from exploding ordnance in World War II.  

In June 2005, a VA physician examined the veteran's spine and 
reported that the lumbosacral spine disability was caused by 
trauma on Iwo Jima, although there was no evidence of cause 
or aggravation of the spine in service.  The physician 
cautioned that "the veteran could have trauma to the neck 
without noticing it" even though the SMRs contained no 
evidence of causation or aggravation of an injury.  

While the above "could have" medical opinion does not rise 
to the level of relative equipoise, such is not the legal 
standard of proof required of a combat veteran.  As noted in 
Dambach, where the veteran has produced evidence of 
symptomatic manifestations during or proximate to combat, 
aggravation or incurrence will be established unless the 
government rebuts the presumption by clear and unmistakable 
evidence.  No clear and unmistakable evidence has been 
submitted.  While there is evidence that the veteran has 
suffered post-service trauma to his spine, this evidence does 
not clearly and unmistakably dissociate any current neck 
disorder from combat injury in World War II, in part, because 
the record suggests that his neck complaints pre-date any 
post-service trauma. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for degenerative disc disease of 
the cervical spine must therefore be granted.  

Increased Rating 

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. §  4.126(a) (2006).  

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2006).

PTSD has been rated 30 percent disabling under Diagnostic 
Code 9411 for the entire appeal period.  Under the rating 
criteria for PTSD, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
issued important guidance in the application of the current 
psychiatric rating criteria.  The Court held that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

A July 1999 VA outpatient treatment report notes mood 
disturbance, anxiety, and poor sleep.  A January 2000 VA PTSD 
compensation examination report notes that a medication 
change improved the veteran's PTSD, although the chief 
problem remained that of difficulty being around people.  The 
psychiatrist assigned a GAF score of 60 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (hereinafter DSM IV), a score of 
51 to 60 is indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.125 (2006)].

VA treatment records dated in June and October 2001, reflect 
a psychiatrist's assignment of a GAF score of 61-70.  A score 
of 61 to 70 is indicative of some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  DSM IV. 

In April 2003, a VA psychiatrist reviewed the medical history 
and noted that although the current Axis I diagnoses were 
PTSD and possible bipolar disorder, the evidence pointed to 
PTSD alone.  The psychiatrist expressed doubt that the 
veteran had symptoms of bipolar disorder.

In July 2004, a VA examiner assigned a GAF score of 58.  The 
examiner noted nightmares, angry outbursts, constricted 
affect, complaint of auditory illusion, and reduced 
cognition.  Thus, medical evidence during the appeal period 
reflects that PTSD is manifested by mood disturbance, 
anxiety, poor sleep, constricted affect, auditory illusion, 
and reduced cognition.

The GAF scores assigned during the appeal period range from 
58 to 70.  While 70 indicates some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, a score of 58 means 
moderate symptoms.  According to DSM IV, moderates symptoms 
include flat affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  

One of the stated Rating Schedule criteria for a 50 percent 
rating is flattened affect.  As noted in DSM IV, a GAF score 
of 58 connotes flat affect.  Another criterion set forth 
under the 50 percent rating is panic attacks more than once 
per week.  A GAF score of 58 connotes occasional panic 
attacks.  Thus, it would appear that GAF scores of 51 through 
60 suggest that the 50 percent rating criteria are more 
nearly approximated.  Resolving any remaining doubt on this 
question in favor of the veteran, the Board finds that 
moderate symptoms are shown and that the criteria of a 50 
percent rating are more nearly approximated.  The Board 
further finds that there is no persuasive medical evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 

unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships as to warrant a 70 percent 
rating.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

Service connection for residuals of a head/neck injury is 
granted.

A 50 percent schedular rating for PTSD is granted, subject to 
the laws and regulations concerning the payment of monetary 
benefits.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


